OFFICE     OF THE ATTORNEY GENERAL                      OF   TEXAS
                          AUSTIN




Waoxmblo ?mak D. Quirpa
beo\rtlw 8oowtl
Texar 8tato ?a* %a
Awtln, wxar




         wo   quot.   pur      l*
         'Attarrhod lm ow




                                               dwd described l
                                              lowed~~mirwnl
                                               dororlption        of a


                                       dwd,    the 0.82 aaw         tact


                            latmatlm          of both Olrntorti
                      the miIlorrlrororvmtlaBapplyto
                       trrot as wll a8 the 52.71 aaw

          ‘8ooontly this hot rltutlom ua8 again pn-
    roatod to the Tap8 #bat* ?a*~ Board, rab a re-
    qrurt W8 r d. b y owator  fo r o o r wo tlo a lo that
    the~~lrrmrvatlonvaald          laohub tb 0.82
    so w twot  lr )wll a 8 t& 52.7l a4w twot.
Honoroblo MD.      klnn,   Rge 2


          %ooordlJq$l a corrwted deed WE      ue-
     outed, and lm at iiohed hmreto.
         Tf0d08* m 0pini~ rrop ~~~mp8rt8w
    88 to vhetbrr or not t&o Tom8 State Parks Bo8rd
    1s logally luthorired to aowpt and ill8 tblr
    c0-0t0d da     r0r ~~03-d.         .

             *xi not, l&t other prowaure 18 available
     ln order to pl8ce    of rmaord the hot tht
     ltmr      orl&nall~ lntendedat the time oftbe
     exooutioa    of the orlglml deed, 8ad at111 la,
     that    the mineral wmervation  rbould cover both
     tracts of laxl."
          An lnrtrumeut loepll~ lxeouted mar be reformed vhen
tbro@mutualmlsbko       the real agreement of the pertlee ir
not reflected in auah lnstrrment. Eodge8 v. Xoor8, 1% S.Y.'
4153 Cl-n8     v. Kumedy, 68 9.U. (26) 321 (or. ref.)i Liberty
Llfo Inr. Co. v. Uoodvard, 12 S.U. (2d) 24 (or. diem.),
Mnnerlllo v. Dum, 128 S.W. 1179 (or. ref. . It Is settled
lav that wlr8lo~    frmr Y deed of reservatlom or exceptions
la corxwctnbl8 by reformation to conicw the mitten to the
actuel agreement. Mmttox 'I.Dtvim, 106 S.Y. 163; Kennedy v.
fkovn, 113 S.U. (2d) 1018, 1020; Fallen v. hatherfom!, 1%
S.Y. 1174.
            lho Fort rorth Court of Civil Aypm1.r ln Bordousky
v. Dougherty, 106 3.U. (W) 779, 782, maid:
             D    . mm courtr or 28xa8 hw     loag
     8laeo r&nlrod      the lqulkblo ml8 that    deeds
     ld o tb r ooatrrct~r la vrltlng 0s~b ecorwcted
     br a oourt of equity kcawo of l mtual MB-
     take oa the mrt of the parties tbmreto. Such
     c a r e8 l Harm11 v. Ee Iomwlle, 26 Tex. 120,
     1212 Img Sell Lumber Co. v. Lwry (Tex. Hr.
     Am.) Sl 3.W. (2d) 345, mad cases ctted; Yell-
     Itton cm cantnctm (1922 Ed.), vol. 3, p. 2750,
     8 1550 Icldecv. Pint lhtlwml hnk         91 Tex.
423, Si S.Y. 62 Hay v. SM iintonlo& A.P.
     Tow &it. co., Q3 Tu. 5C2 18 S.Y. 959; Fexa8
     Pac. C. 0 0. Co. v. Cmbb 1%.       Car. ASP.) 249
     S.U. 835 Ollkrt~v.~2lllth(Tex. COIL App.)      49
     s.v. (2dj 702, 06 A.L.R. 445, ai1 WCO~~IX~
     pdqultable      rule. &my other cases could be
             .
                         “In   alo  oa8a8    vhlch rmoogalzo                  th, oqulta-
           bleml.              hWOkOdbOXW,W.~thtCbOd8bBVO
           koa nfommdtteoaumo ofmutaml1Lk~k.8, both
           uhol-8l*mm land or mllmr @St&k8 law* been
           0-V      t&a nu     oaatmoted for, mad vhen
           moreed    or groator lSt& teS  wm ooavopd
           th~1kmdb8~O~tnObd         iOr.  T~UO %SB&
           differmao or dimtinotlon mde b&VW!3 much
           C58WS:

                         &3WWr,         SinCO        th@~tW       in thi8  d.OdVaS  tb
Stat0          of       ?U88,      it   Vi11     k  ZlOCO88U7     to obkla OOIL8Wt Of
th0       st8tO          tO8      UiOFWtiOIIOf           thsdWd.,      ml8   OOUSMt OOtidbCI
obtrlned OithSP                    thlW@         8 SpOOk1      lt Of tb b g i8b tUU
g na ting~lm18S1Oll iOr                          the atat      to k SUOd or by an act
vblch lutborltes the Tour                             State      Pm-km Bard          to locept the
coructod                 deed.
          You arm thoraforo &dvimed tlmteyou ny aocopt and
ncord  the eomeotod dwd, but la ordmr ror the gnntor to
cle8r Us tltla to the mirwrrlw under tb 0.82 aore tnct
it      Viii        k      MCeSUW           t0   84WU.M       aOtiO?i    Of    th8   bgt8htUM          in
one of the                 methodm      nntlozkod above.


                                                                        Yours very truly
                                                                 ATSORIEIZY      OHBHRAL OF TEiSi

                                                                                     h&y&a Dlckmoa
                                                                                            ~SSi8hnt

                                                                 BY     (8)          vlrglala nOe1



APPROVED                APR.      13, 1944                              APPRQYH)
W,e;;TO&=k-                                                             opinion camittee
                                     OmlsRAL OT TEUS                    By 0. lf.8. Cbalzmu~